United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 29, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41430
                          Summary Calendar



RANDLE JACKSON, III

                      Plaintiff - Appellant

     v.

BRIAN G COLLINS, Correctional Sergeant at Telford Unit;
RODNEY L COOPER, Warden at Telford Unit; GARY L GRAY,
Correctional Captain at Telford Unit; BRIAN W RODEEN;
DAVID W SMITH, Correctional Sergeant at Telford, Individually;
FLOYD W WEATHERLY, Correctional Officer at Telford, Individually
and in official capacity

                      Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:01-CV-260
                       --------------------

Before KING, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Randle Jackson, III, Texas prisoner No. 735701, has appealed

the district court’s grant of summary judgment and dismissal with

prejudice of a civil rights complaint alleging Eighth Amendment

violations and challenging a prison disciplinary proceeding as

violative of principles of due process.      We review the district


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41430
                                  -2-

court’s grant of summary judgment de novo.       Melton v. Teachers

Ins. & Annuity Ass’n of Am., 114 F.3d 557, 559 (5th Cir. 1997).

     After reviewing the record, we conclude that Jackson’s sworn

testimony at a hearing before a magistrate judge establishes that

there are disputed material facts concerning Jackson’s claims

that Sergeants Smith, Sergeant Collins, and Officer Weatherly

subjected Jackson to excessive force.       Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986); Eason v. Holt, 73 F.3d 600, 602-

03 (5th Cir. 1996).    Accordingly, we vacate the judgment as to

those defendants.    Because the district court dismissed Jackson’s

claims that Warden Cooper and Assistant Warden Rodeen failed to

protect Jackson based on the court’s determination that Jackson

was a not victim of excessive force, we vacate the dismissal of

Jackson’s Eighth Amendment claims against those defendants.

     Jackson’s claims concerning the procedures used at a prison

disciplinary hearing are barred under the doctrine of Heck v.

Humphrey** because they implicate the validity of his

disciplinary conviction.    We therefore affirm the entry of

summary judgment with regard to Jackson’s claims that prison

disciplinary proceeding violated principles of due process.

     AFFIRMED IN PART, VACATED AND REMANDED IN PART.




     **
          512 U.S. 477 (1994).